Exhibit 10.25 Strategic Alliance Agreement Fortion Holding B.V. – Symbid Corp. The Parties: Symbid Corp., having its corporate domicile and place of business at Marconistraat 16, 3otterdam, for this purpose represented by Korstiaan Zandvliet and Robin Slakhorst, directors, hereinafter to be called ”SBID”, and Symbid Holding B.V., having its corporate domicile and place of business at Marconistraat 16, 3otterdam, for this purpose represented by Gastropoda Equus B.V., general director, for this purpose represented by Robin Slakhorst, hereinafter to be called “Symbid”, and Fortion Holding B.V., having its corporate domicile and place of business at Businesspark Friesland-W 27A, 8eerenveen, for this purpose represented by K.J. van der Weg, J.P. Nammensma and D.A. van der Meer, hereinafter to be called “Fortion”. This agreement furthermore concerns all relevant entities affiliated with the parties. Hereby agree the following: 1. Subject of the Agreement Symbid will supply to Fortion an online module with a management functionality for bringing together entrepreneurs and investors (hereinafter to be called “Dashboard”). With this Dashboard Fortion can offer the functionality provided by Symbid to its network of entrepreneurs and investors. The Dashboard operates fully on Symbid’s technical backbone. This is for Symbid and Fortion the start of a strategic alliance in which all financing applications brokered by Fortion will be registered on the Symbid platform, with both parties seeking to have the brokered entrepreneurs and/or financiers procure monitoring services. Symbid presents itself to the market as a platform where entrepreneurs can seek financing and investors can invest in the entrepreneurs in the system. a. Symbid charges entrepreneurs a fee for the Start Package for its services with part of the fee being used to purchase services from Fortion as a Preferred Supplier (see Annex I for pricing). Fortion will offer services at EUR 80 an hour to the customers brought in by Symbid within the initial Start Package. The hourly rate will be adjusted yearly per January 1 on the basis of the price index for the family consumption of the CPI - All households (2000100), published by the CPB. The services purchased by Symbid from Fortion are aimed at completing a company file and accompanying financing proposition (“Proposition”) within the Symbid system in accordance with the Proposition Format provided by Symbid. If the volume of services purchased by Symbid appears insufficient for completing the Proposition Format, Fortion will be free to offer additional services to the Symbid customers. The settlement of Fortion (invoice) to the customers introduced by Symbid initially will explicitly state that the additional services concern additional Credion hours within the Symbid Services Package. Fortion will ensure that periodically balanced accounts can be submitted to Symbid for these additional services. The Parties will decide on the format by mutual agreement. 1 Every Proposition overseen by Fortion, both the customers introduced by Symbid and direct customers and/or existing customers of Fortion, will be entered into the Proposition Format within the Symbid Dashboard, stating the minimum data required.The Parties will jointly determine this format.Symbid reserves the right to facilitate entrepreneurs who come to Symbid directly and wish to use Symbid’s direct online (crowd) funding platform without the intervention of external advisors, with the intention of having every Proposition supervised by an external advisor. Every Proposition generated by Fortion within the platform designated by Symbid can be offered to financiers in the two ways set out below as will be communicated to entrepreneurs: a. By means of a Private Placement with the professional financing parties affiliated by SLA. The Settlement of potential transactions will then be finalized outside the Symbid platform (see Annex I for pricing). b. By means of an offer on the online direct (crowd) funding platform, enabling investors to invest in the Proposition online using standardized financial products. Prices will always be stated clearly on the Symbid platform and will be based on the then applicable rates. For every successful deal a percentage of the success fee will be paid to Fortion as a commission (see Annex 1 for pricing). 2. Monitoring Fortion has already entered into SLA’s with professional financiers. After signing this agreement Fortion endeavors to add “Symbid B.V.” within three months as an additional contractual party to the existing SLA’s with financiers. Upon adding Symbid B.V. as a contractual party to the SLA’s referred to in Article 2.1 additional terms will be included in the SLA’s for the monitoring requested by the financiers of the companies they finance. To this end three types of monitoring will be offered and added to the SLA’s: a. NO monitoring; The financier is not interested in procuring monitoring services from Symbid; b. Monitoring Light; The financier receives a login code for a monitoring dashboard containing the monitoring data on the companies financed by this financier. In exchange the financier will pay a monthly fee to Symbid (see Annex 1 for pricing); c. Monitoring Premium. The financier receives a login code for a monitoring dashboard containing the monitoring data on the companies financed by this financier. In addition, this financier will receive periodical reviews by an advisor. In exchange the financier will pay a monthly fee to Symbid, part of which Symbid will use to buy services from Fortion as a Preferred Supplier to have these reviews drawn up for the financier concerned (see Annex 1 for pricing); Both parties seek to include a clause in each SLA requiring entrepreneurs to buy a Monitoring Start Package in which the entrepreneur, the responsible advisor AND the financier will have access to the Monitoring results of the company concerned for one year. This regards “standard” Monitoring (see Annex 1 for pricing). Financiers will be free to indicate a preference for the type of monitoring of a company for each financed Proposition. Symbid will in principle buy the reviews from the advisor who has advised a specific entrepreneur during the process preceding the financing. Upon contracting financing, entrepreneurs must agree that they are responsible for their accountants supplying the correct data required for Symbid Monitoring. For this purpose Symbid can offer support to the accountant to help supply the correct data (see Annex 1 for pricing). If Symbid and/or SBID, for whatever reason, is no longer able to comply with its obligations SBID will ensure that Fortion can continue per direct the monitoring services on commercially acceptable terms. The representatives of Symbid signing this agreement will aim for the aforementioned on a best effort basis. 3. Exclusivity Fortion warrants and represents that from January 1, 2015 onwards all financing facilitated and brokered by Fortion and its advisors will be registered on a platform designated by Symbid. The Parties will decide by mutual agreement on the most efficient way of administering that deal flow of financing facilitated. 2 All external communications and communications to Entrepreneurs advised by Fortion advisers will name the Symbid platform as the platform on which Fortion registers all the financing it has brokered. To this end both parties will develop market and communication tools for the coherent communication of their cooperation within new and existing customer groups. After signing this agreement Symbid may claim the volume of financing applications brokered by Fortion in all external communications and marketing. Fortion will add ‘Symbid B.V.’ on a best-effort basis as a contractual party to all SLA agreements it has signed and will sign. Fortion reserves the right to use other direct online (crowd) funding platforms. If a Proposition meets the criteria for acceptance of the direct online (crowd) funding platform Fortion will always include Symbid’s direct online (crowd) funding platform in its advice to Entrepreneurs seeking financing for which Fortion provides advice. In all cases the total volume of brokered financing may be added to the total of financing brokered by Symbid; Fortion does not have the right to independently offer a platform similar to that of Symbid. Symbid reserves the right to facilitate financing brokered by other Corporate Finance companies. Through this agreement Symbid commits to offering Fortion services within the financing process via the Symbid platform on a Preferred Supplier basis. SBID/Symbid does not have the right to independently offer (franchise) advisory services similar to that of Fortion. If other Corporate Finance companies in the Netherlands engaged in credit brokerage for medium-sized and small businesses wish to use the Symbid service, other than by the referral of leads, they must do so through an affiliate package, unless otherwise agreed by both parties. The affiliate package will be implemented by Fortion at those Corporate Finance companies. Within Fortion this product is currently defined as a “Private label Credion product”. See Annex II for details of this product, which should be purchased by every Corporate Finance company that wishes to use the Symbid service. If Symbid introduces an advisor who uses this affiliate package, Fortion will pay to Symbid 20% of the start fee paid for this product paid by the joining advisor, with a minimum of EUR 2,500. 4. Payment in SBID Shares “Tranche 2014”: one million five hundred thousand (1,500,000) common shares SBID will be granted to an entitled party designated by Fortion and will be transferred as instructed by Fortion immediately upon the signing of this agreement. An entitled party as designated by Fortion may acquire a maximum of one million (1,000,000) common shares divided into a tranche of two hundred and fifty thousand (250,000) shares over the period from January 1, 2015 through December 31, 2015 (“Tranche 2015”), a tranche of five hundred thousand (500,000) shares over the period from January 1, 2016 through December 31, 2016 (“Tranche 2016”) and a tranche of two hundred and fifty thousand (250,000) shares over the period from January 1, 2017 through December 31, 2017 (“Tranche 2017”): The number of shares SBID to be granted per Tranche to an entitled party designated by Fortion will equal the number of Monitoring Start Packages of EUR 300 times the number of Companies purchasing those packages from Symbid that have been introduced by Fortion. The value of this turnover will be translated into a number of shares SBID based on the fair value valuation prescribed under US GAAP as at December 31 of the relevant time periods defined in Article 4.2 The shares granted within “Tranche 2015”, “Tranche 2016” and “Tranche 2017” will be issued fully vested on December 31 of that specific year of the tranche. The issue of the shares SBID under Article 4.2 is conditional on Symbid having invoiced the fee of EUR 300 (exclusive of VAT) to the entrepreneur in question (whether or not through the responsible Credion advisor). If Symbid decides to charge a lower fee for a Monitoring Start Package the sum of EUR 300 will still be used as a unit for the purposes of the calculation referred to in Article 4.3. Upon signing this agreement Symbid and Fortion will make a joint effort to offer the affiliated Fortion advisors within one month of signing training facilities at a venue to be determined, where they will be educated about the alliance and the use of Symbid’s services. 5. Use of Name and Logo Unless with the express prior written consent the Parties may not use each other’s names, word marks and/or logos and/or misspells of logos. The same applies to suppliers’ names. This includes the use of commercial statements such as Google AdWords, other than agreed in Articles 1, 2 and 3 of this agreement. 3 Misspells will be understood to include abbreviations, similar names, identical names with or without capitalization or names incorporating the brand names. 6. Unfavorable Publicity Each Party will immediately notify the other Party of any facts and circumstances that will or could lead to unfavorable publicity that could discredit the position, image or reputation of either party. 7. Communication and Confidentiality For the sake of good communication the Parties have designated the following contacts: Fortion Symbid Technical matters: Carlo van der Weg Matthe van Daalen Contractual matters: Jacob Nammersma
